DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DAVID UNGAR and LISA UNGAR,
                            Appellants,

                                    v.

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellee.

                              No. 4D20-1361

                          [October 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502015CA013412XXXXMB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and
Vyacheslav Borshchukov of Vyacheslav Borshchukov, P.A., Fort
Lauderdale, for appellants.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, and Christopher L. Kirwan and Nicole E. Jacomo of Kirwan
Spellacy & Danner, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.